This action is to recover damages for the loss of sight of plaintiff’s left eye, as a result of the explosion of a certain drug or pharmaceutical preparation manufactured by defendant. The basis of plaintiff’s claim is that defendant was negligent, not in the manufacture of the article, but in the failure to give warning as to its dangers and instructions as to its proper use. Judgment in favor of plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ.